DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Response to Arguments
35 U.S.C. 112 Rejections
New 35 U.S.C. 112(b) rejections necessitated by amendment.
Examiner first notes 35 U.S.C. 112(b) rejections of claims 2 and 32 are withdrawn in view of the cancellation of claims 2 and 32, and the 112(b) rejection of claim 14 is withdrawn in view of applicant’s remarks that the remaining region is sampled in regions other than the some of the new k-space data of which only one or more first image regions are sampled, the 112(b) rejection of claims 28 and 30 are withdrawn in view of the amendments. 
Examiner further notes that while amendments were made to claim 1, the amendments do not further clarify scope of the claims such that withdrawal of the 112(b) rejections is made. For example with respect to the limitation “new raw k-space data encompassing only a portion of the comparative k-space data” by including “the new raw k-space data is newly acquired using only portions, less than all, of k-space determined using the comparative k-space data”, it has made it further unclear how the new raw k-space data encompasses any of the comparative k-space data and is newly acquired. Additionally the amendments do not address the 112(b) rejection with respect to the limitation “some of the new raw k-space data by sampling only in the identified one or more first regions”.
Examiner further notes that while amendments were made with respect to claim 12, the rejection has been updated to reflect new clarity issues, specifically with respect to how to identify a plurality of first image regions in an instance were there is only one first region. Additionally, a 112(a) rejection is necessitated by the amendment. 
Applicant's arguments filed 03/07/2022 with respect to claim 31 have been fully considered but they are not persuasive. For example, applicant argues “acquiring new raw k-space data by sampling only the identified one or more first regions does not preclude subsequently “sampling a remaining region in the new raw k-space data” as an additional step (REMARKS pg. 7). Examiner respectfully disagrees in that the new raw k-space data holds antecedent basis to the new k-space data that is acquired by only sampling in the one or more first image regions, therefore, it is unclear how a remaining region (i.e. a region other than the one or more first image regions) could be sampled in the new raw k-space data which is limited to only sampling in the one or more first image regions. For these reasons, the 35 U.S.C. 112(b) rejection of claim 31 is maintained. 

Prior art rejections
Applicant’s arguments with respect to claims 1 and 3-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “imaging apparatus” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “apparatus” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “imaging apparatus”) is modified by functional language (“for acquiring images”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that an MRI system ([0016]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “computation unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “computation unit”) is modified by functional language (“to compare images and cause the imaging apparatus to acquire”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a computer (at least fig. 3 (300) and [0073] discloses the computer is integrated with the computation unit) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claim 12 recites the limitation “identify a plurality of first image regions of the one or more first regions associated with the changed characteristic within the target area” and “sample in the first image regions at a frequency, for each first image region, based at least in part on a magnitude of the change in the characteristic therein”. Examiner notes that while there is support for identifying first image regions associated with the changed characteristic, there is not support (explicit nor implicit) for identifying a set of first image regions from the already identified first image regions. In other words, it appears that only the identification of one or more first image regions as recited in claim 1 is fully supported, therefore, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “new raw k-space data encompassing only a portion of the comparative k-space data, wherein the new raw k-space data is newly acquired using only portions, less than all, of k-space determined using the comparative k-space data”. It is unclear how the new raw k-space data encompasses a portion of comparative k-space data and is also newly-acquired using only portions, less than all, of k-space. For examination purposes, it has been interpreted that the new raw k-space data either encompasses only a portion of the comparative k-space data or is newly acquired using only portions, less  than all, of k-space determined using the comparative k-space data, however, clarification is required. 
Claim 1 recites the limitation “newly acquired using only portions”. It is unclear if the portions of k-space include the portion of the comparative k-space data in which the new raw k-space data encompasses or if these are different portions. For examination purposes, it has been interpreted to mean any portions, however, clarification is required.
Claim 1 recites the limitation “cause the imaging apparatus to acquire at least some of the new raw k-space data by sampling only in the identified one or more first regions”.  It is unclear if this is the same acquisition of the new raw k-space that was recited with respect to the imaging apparatus or if this is an additional or different acquisition. Additionally the imaging apparatus is recited to acquire new raw k-space data, wherein the new raw k-space data is newly acquired using only portions, less than all, of k-space. For example, it is unclear if some of the new k-space recited as being newly acquired using only portions, less than all, of k-space is now sampled only in the identified one or more first regions. For examination purposes, it has been interpreted to mean any acquisition of the new raw k-space data and the portions may or may not be the same as the one or more first regions, however, clarification is required. 
Claim 1 recites the imitation “only in the identified one or more first regions”. It is unclear if the one or more first regions are the portions of which the new raw k-space data uses or if these are different regions. For examination purposes, it has been interpreted to mean either the same or different region/portions, however, clarification is required. 
Claim 1 recites the limitation “a remaining region”. It is unclear if the remaining region is the portion of the comparative k-space data, the portions of k-space, or a different remaining region. For examination purposes, it has been interpreted to mean any remaining region, however, clarification is required. 
Claims 4 and 8 recite the limitation “the at least one of the new raw k-space data”. There is insufficient antecedent basis for this limitation in the claim. For example, there is no “at least one of the new raw k-space data” recited in claim 1, therefore it is unclear which one of the new raw k-space data this is referring to or if it attempting to further define some of the new raw k-space data to be one of the new raw k-space data. For examination purposes, it has been interpreted to mean any new raw k-space data, however, clarification is required. 
Claim 12 recites the limitation “identify a plurality of first image regions of the one or more first regions” in line 2. It is unclear how a plurality of first image regions is identified in an instance where the one or more first regions only comprises one region.. For examination purposes, it has been interpreted that the plurality of first image regions may be one first image region in such an instance, however, clarification is required. 
Claim 13 recites the limitation “the one or more first image regions”. There is insufficient antecedent basis for this limitation in the claim. For example, it is unclear if the claim is attempting to further define the one or more first regions to be one or more first image regions or if these are different regions. For examination purposes, it has been interpreted to mean any one or more first image regions, however, clarification is required.
Claim 13 recites the limitation “wherein the one or more first image regions are identified at least in part by estimation based on at least one previous raw k-space data”. It is unclear if the at least one previous raw k-space data is at least one of the comparative raw k-space data or the baseline raw k-space data. If it is not one of the comparative or baseline raw k-space data it is unclear how the one or more first regions are identified by estimation based on at least one previous raw k-space data since claim 1 recites comparing only two images to identify the one or more first regions. For examination purposes it has been interpreted to mean that the at least one previous raw k-space data is one of the baseline or comparative raw k-space data, however, clarification is required.
Claim 15 recites the limitation “using portions, less than all, of k-space determined using the comparative k-space data”. It is unclear if the portions are the one or more first image regions of the comparative raw k-space data and the limitation is attempting to further define the one or more first image regions to be less than all of k-space or if they are different portions. For examination purposes, it has been interpreted to mean any portions, however, clarification is required. 
Claim 31 recites the limitation “further comprising sampling a remaining image region in the new raw k-space data” in lines 1-2. It is unclear how sampling is done in a remaining image region  in the new raw k-space data when the new raw k-space data holds antecedent basis to claim 15 which specifically sets forth acquiring the new raw k-space data by sampling only the identified one or more first regions. For examination purposes, it has been interpreted that sampling is only done in the one or more first image regions as set forth by claim 15, however, clarification is required. 
Claim 31 recites the limitation “a remaining image region”. It is unclear if the remaining image region is the portion of claim 15 or a different region, for examination purposes, it has been interpreted to mean any remaining image region, however, clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7,  13, 15, 19, 21, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sofka (US 20180144467 A1).
Regarding claims 1 and 15,
Sofka discloses a system (at least fig. 1 (100) and at least fig. 16 (1600) and corresponding disclosure in at least [0064] and [0201]) for imaging a target region ([0115] which discloses first MR image data is acquired by a low-field MRI device of a target portion thereof) comprising a feature therewithin (Examiner notes a target region would have at least one feature therewithin), the system (100 and 1600) comprising:
an imaging apparatus (at least fig. 1 (100) and corresponding disclosure in at least [0064]) being configured to acquire and computationally store 
(i) baseline raw k-space data (at least fig. 5 (510) and corresponding disclosure in at least [0115] and [0138] which discloses acts 510-540 correspond to acts 410-420. [0115] specifically discloses MR image data is used to include MR data prior to image reconstruction (e.g. k-space MR data)) corresponding to the target region ([0115] which discloses the first MR image data is of the target portion)
(ii) comparative raw k-space data (at least fig. 5 (520) and corresponding disclosure in at least [0116] and [0138] and [0117] which discloses the next MR data may be k-space MR data (i.e. raw k-space data)) corresponding to the target region during an operational sequence ([0116] which discloses the subsequent or next MR image data is acquired of the same portion of the anatomy. Examiner notes the comparative raw k-space data corresponds to the target region during an operational sequence in its broadest reasonable interpretation since the images are occurring in a sequence of events (method 500) in which the MRI system is operational (i.e. on and working))
(iii) new raw k-space data ( [0131] which discloses by determining parts of the image which are changing it is possible to focus acquisition on only the parts of the image that are changing and not acquire data for the parts of the image that are not changing) encompassing only a portion of the comparative k-space data, wherein the new raw k-space data is newly acquired using only portions, less than all, of k-space determined using the comparative k-space data ([0131] which discloses By determining which parts of the image are changing and which are not, it is possible to focus acquisition on only the parts of the image that are changing and not acquire data for the parts of the image that are not changing and acquiring a smaller set of data only related to the parts of the image that are changing). 
A computation unit (at least fig. 1 (104) and corresponding disclosure in at least [0073] or at least fig. 16 (1600) and corresponding disclosure in at least [0201] which discloses computer system 1600 may be used in connection with any of the embodiments of the disclosure) configured to 
(i) computationally compare a comparative raw k-space data (520) as acquired by the imaging apparatus (100) with the baseline raw k-space data (510) as acquired by the imaging apparatus (100) (at least fig. 5 (540) and corresponding disclosure in at least [0121] and [0138]. [0119]-[0121] which discloses once the first (i.e. baseline) and next (i.e. comparative) MR image data are co-registered, differences between the MR data can be attributed to changes in the patient’s anatomy being imaged and change detection (i.e. computational comparison) may be performed in k-space using amplitude and phase information (coherent change detection)) to identify one or more first regions of the comparative raw k-space data (520) associated with a changed characteristic  ([0125] which discloses the selection of particular data to acquire may be determined by detecting changes between MR image data frames. For example when a change is detected a volume selection having a field of view that includes the location of the detected change may be selected for acquisition and [0131] which discloses determining (i.e. identifying) which parts (i.e. one or more first regions) of the image are changing), the comparative raw k-space data (520) comprising (a) the one or more first regions and (b) a remaining region ([0131] which discloses acquiring a smaller set of data, thus the comparative raw k-space data (used to determine which parts of the image are changing would comprise the smaller set of data (i.e. the one or more first regions) and any remaining region) 
(ii) Cause the imaging apparatus to acquire at least some of the new raw k-space data by sampling only in the identified one or more first regions ([0131] which discloses by determining which parts of the image are changing and which are not, it is possible to focus acquisition on only the parts of the image that are changing (i.e. the one or more first regions) and not acquire data for the parts of the image that are not changing such that the system acquires a smaller set of data only related to the parts of the image that are changing)
	
	Examiner notes the system of claim 1 would perform the method of claim 15 having corresponding steps.
 
Regarding claim 3,
Sofka further discloses wherein the computation unit is configured to reconstruct a real-space image from the comparative raw k-space data ([0117] which discloses the subsequent (next) MR image data may be a 3D volumetric (i.e. real-space) image and [0115] which discloses a 3D volumetric image is a post-image reconstruction MR data. Examiner thus notes the computation unit is configured to reconstruct such a real-space image).

	Regarding claim 4,
	Sofka further discloses wherein the computation unit is configured to reconstruct a real-space image from the at least one of the new raw k-space data ([0117] which discloses any subsequent MR image data are referred to as frames. Examiner notes that MR image data may be a 3D volumetric (i.e. real-space image) as disclosed in [0115], therefore the device is configured to reconstruct a real-space image from any subsequent frames which would include the at least one of the new raw k-space data).

Regarding claim 5,
	Sofka further discloses wherein the imaging apparatus (100) is a magnetic resonance imaging (MRI) apparatus ([0064] which disclose MRI system 100).

Regarding claims 7 and 19,
	Sofka further discloses wherein the changed characteristic comprises a pixel value ([0121] which discloses change detection is performed in k-space using amplitude and phase information (i.e. values) in k-space. Examiner notes each amplitude and phase information in k-space is considered a pixel value in its broadest reasonable interpretation and as supported by applicant’s specification in [0036] which discloses that a pixel refers to an element of the k-space data array).

Regarding claims 13 and 29,
	Sofka further teaches wherein the one or more first regions are identified at least in part by estimation based on at least one previous raw k-space data ([0131] which discloses the change detection process ignores periodic movement when determining which parts of the image are changing. Examiner notes that the change detection process utilizes a difference between at least the baseline image and the comparative image, both of which are considered previous raw k-space data as they have been acquired previously or prior to the change detection and identification of the one or more first regions).  

Regarding claim 21,
	Sofka further discloses wherein the new raw k-space data corresponds to a partial-scan MRI image ([0130] which discloses acquiring a smaller set of data).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-11, 17-18, 22-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sofka in view of Huang et al. (US 20130338484 A1), hereinafter Huang.  
	Regarding claim 6,
Sofka teaches the elements the elements of claim 1 as previously stated. While Sofka teaches that magnetic resonance imaging allows for investigation of internal structures within the body for therapeutic purposes ([0002]), Sofka fails to explicitly teach further comprising a treatment apparatus operable in conjunction with the imaging apparatus, the treatment apparatus comprising one or more ultrasound transducers.
Huang, in a similar field of endeavor involving selective MRI imaging, teaches an imaging apparatus (at least fig. 3 (301) and corresponding disclosure in at least [0157]) configured to acquire new raw k-space data (at least fig. 1 (106) and corresponding disclosure in at least [0154]) by sampling only in one or more first regions ([0060] which discloses selecting k-space sampled points for the acquisition of the undersampled magnetic resonance data in accordance with the location of the target volume) corresponding to a changed characteristic ([0060]-[0061] which discloses a temperature map will be changing most greatly within the target volume and selection of K-space samples avoids acquisition of redundant (i.e. non-changing) information during dynamic imaging) and further comprising a treatment apparatus (at least fig. 4 (402) and corresponding disclosure) operable in conjunction with an imaging apparatus (301) comprising one or more ultrasound transducers (at least fig. 4 (406) and corresponding disclosure. [0164] which discloses the treatment apparatus comprises an ultrasound transducer 406 which comprises multiple transducer elements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka to include the treatment apparatus of Huang in order to treat target volumes as they are being monitored by the MRI system of Sofka. Such a modification amounts to merely a combination of prior art elements according to known techniques with respect to MRI-guided treatment rendering the claim obvious (MPEP 2143). 

Regarding claims 8 and 23,
	Sofka teaches the elements of claim 1. While Sofka teaches that magnetic resonance imaging allows for investigation of internal structures within the body for therapeutic purposes ([0002]), Sofka fails to explicitly teach wherein the computational unit is configured to steer and/or modulate an energy beam based on the new raw k-space data and/or a real-space image computationally reconstructed therefrom.	
Huang, in a similar field of endeavor involving selective MRI imaging, teaches an imaging apparatus (at least fig. 3 (301) and corresponding disclosure in at least [0157]) configured to acquire new raw k-space data (at least fig. 1 (106) and corresponding disclosure in at least [0154]) by sampling only in one or more first regions ([0060] which discloses selecting k-space sampled points for the acquisition of the undersampled magnetic resonance data in accordance with the location of the target volume) corresponding to a changed characteristic ([0060]-[0061] which discloses a temperature map will be changing most greatly within the target volume and selection of K-space samples avoids acquisition of redundant (i.e. non-changing) information during dynamic imaging) 
And wherein a computation unit (at least fig. 3 (320) and corresponding disclosure in at least [0157]) is configured to steer and/or modulate an energy beam ([0164] which discloses steering the sonication point and thus a corresponding ultrasound/energy beam) based on at least one of the new k-space data and/or real-space image computationally reconstructed therefrom ([0156] which discloses treatment commands are modified based on the feedback look where a temperature map is created from (i.e. based on) the second images (e.g. new k-space data). [0168] which disclose the treatment commands move (steer) the sonication point (and a corresponding ultrasound/energy beam) around the target zone).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka to include steering and/or modulating an energy beam based on the new k-space data in order to continuously apply treatment to target areas which are experiencing changes due to the energy beam.  

Regarding claims 9 and 24,
	Huang, as applied with respect to claims 8 and 23 above further teaches wherein the energy beam is a focused ultrasound beam ([0164] which discloses the ultrasound system is a focused ultrasound system therefore the energy beam is a focused ultrasound beam).
	
Regarding claims 10,
	Sofka teaches the elements of claim 1. While Sofka teaches that magnetic resonance imaging allows for investigation of internal structures within the body for therapeutic purposes ([0002]), Sofka fails to explicitly teach wherein the operational sequence comprises exposure of a target other than the feature, the computational unit being configured to shape and/or steer an energy beam onto the target so as to avoid the feature based on the at least one of the new raw k-space data and/or a real-space image computationally reconstructed therefrom. 
Huang, in a similar field of endeavor involving selective MRI imaging, teaches an imaging apparatus (at least fig. 3 (301) and corresponding disclosure in at least [0157]) configured to acquire new raw k-space data (at least fig. 1 (106) and corresponding disclosure in at least [0154]) by sampling only in one or more first regions ([0060] which discloses selecting k-space sampled points for the acquisition of the undersampled magnetic resonance data in accordance with the location of the target volume) corresponding to a changed characteristic ([0060]-[0061] which discloses a temperature map will be changing most greatly within the target volume and selection of K-space samples avoids acquisition of redundant (i.e. non-changing) information during dynamic imaging) 
 wherein an operational sequence comprises exposure of a target ([0166] which discloses treating the target zone) other than a feature ([0003] which discloses avoiding excessive heat and damage to the surrounding healthy tissue. Examiner notes the feature has been interpreted as the surrounding healthy tissue And wherein a computation unit (at least fig. 3 (320) and corresponding disclosure in at least [0157]) is configured to steer and/or modulate an energy beam ([0164] which discloses steering the sonication point and thus a corresponding ultrasound/energy beam) onto the target so as to avoid the feature ([0166] which discloses steering the position of the sonication point (and thus the corresponding beam) to the entire target zone (420) and [0003] which discloses avoiding excessive heating and damage of surrounding healthy tissue (feature)) based on at least one of the new raw k-space data and/or a real-space image computationally reconstructed therefrom ([0156] which discloses treatment commands are modified based on the feedback look where a temperature map is created from (i.e. based on) the repeated second images (e.g. based on one or more new k-space data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka to include exposure of a target other than the feature as taught by Huang in order treat a target volume being monitored while avoiding heat and damage to the feature accordingly (Huang [0003]).
	
	

Regarding claim 11,
	Huang, as applied with respect to claim 10 above, further teaches wherein the energy beam is a focused ultrasound beam ([0164] which discloses the ultrasound system is a focused ultrasound system therefore energy beam is a focused ultrasound beam).

Regarding claim 17,
	Sofka teaches the elements of claim 15 as previously stated. It appears that the acquisition of new raw k-space data is repeated one or more times as the loops are repeated as shown in fig. 5, however, this is not explicitly taught by Sofka. 
Huang in a similar field of endeavor involving selective MRI imaging teaches wherein acquiring new raw k-space data by sampling only identified one or more first regions (at least fig. 1 (106) and corresponding disclosure in at least [0154]) by sampling only in one or more first regions ([0060] which discloses selecting k-space sampled points for the acquisition of the undersampled magnetic resonance data in accordance with the location of the target volume) corresponding to a changed characteristic ([0060]-[0061] which discloses a temperature map will be changing most greatly within the target volume and selection of K-space samples avoids acquisition of redundant (i.e. non-changing) information during dynamic imaging) is repeated one or more times (at least fig. 2 shows the second image is repeatedly acquired and [0106] discloses repeatedly acquiring the undersampled data)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka to include repeating the acquiring new raw k-space data as taught by Huang in order to continuously monitor the parts of the image which are changing over multiple periods of time. 

	
Regarding claim 18,
	Sofka, as modified, teaches the elements of claim 17 as previously stated. Sofka further teaches repeating steps (a) (See at least fig. 5 which depicts a loop in which acquisition parameters are updated and a next image (i.e. comparative image) is acquired again) and (b) (see at least fig. 5 (540) which depicts that within the loop the co-registration and change detection occur again).
	It is unclear if in the modified system steps (a) and (b) are repeated after repeating step (c) one or more times, however, a person having ordinary skill in the art would have recognized acquiring a comparative image at any time including after repeating step (c) one or more times.
	Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka, as currently modified, to include repeating steps (a) and (b) after repeating step (c) one or more times in order to ensure the accuracy of the one or more first regions having a changed characteristic and allow for any additional regions of the image which are changing to be included in the one or more first regions to be acquired in subsequent new raw k-space data. 

Regarding claim 22,
Sofka teaches the elements of claim 15 as previously stated. While Sofka teaches that magnetic resonance imaging allows for investigation of internal structures within the body for therapeutic purposes ([0002]), Sofka fails to explicitly teach wherein the operational sequence comprises exposure of a target other than the feature, the computational unit being configured to shape and/or steer an energy beam onto the target so as to avoid the feature based on the at least one of the new raw k-space data and/or a real-space image computationally reconstructed therefrom. 
Huang, in a similar field of endeavor involving selective MRI imaging, teaches an imaging apparatus (at least fig. 3 (301) and corresponding disclosure in at least [0157]) configured to acquire new raw k-space data (at least fig. 1 (106) and corresponding disclosure in at least [0154]) by sampling only in one or more first regions ([0060] which discloses selecting k-space sampled points for the acquisition of the undersampled magnetic resonance data in accordance with the location of the target volume) corresponding to a changed characteristic ([0060]-[0061] which discloses a temperature map will be changing most greatly within the target volume and selection of K-space samples avoids acquisition of redundant (i.e. non-changing) information during dynamic imaging) 
wherein an operational sequence comprises exposure of a feature (at least fig. 4 (420) and corresponding disclosure) to an energy beam ([0166] which discloses the ultrasound is focused within a target zone (420) and [0164] which discloses the sonication is controlled by individual beams of ultrasound).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Sofka to include exposure of the feature as taught by Huang in order to treat a target volume being monitored.
	
Regarding claim 25,
Sofka teaches the elements of claim 15. While Sofka teaches that magnetic resonance imaging allows for investigation of internal structures within the body for therapeutic purposes ([0002]), Sofka fails to explicitly teach wherein the operational sequence comprises exposure of a target other than the feature, the computational unit being configured to shape and/or steer an energy beam onto the target so as to avoid the feature based on the at least one of the new raw k-space data and/or a real-space image computationally reconstructed therefrom. 
Huang, in a similar field of endeavor involving selective MRI imaging, teaches an imaging apparatus (at least fig. 3 (301) and corresponding disclosure in at least [0157]) configured to acquire new raw k-space data (at least fig. 1 (106) and corresponding disclosure in at least [0154]) by sampling only in one or more first regions ([0060] which discloses selecting k-space sampled points for the acquisition of the undersampled magnetic resonance data in accordance with the location of the target volume) corresponding to a changed characteristic ([0060]-[0061] which discloses a temperature map will be changing most greatly within the target volume and selection of K-space samples avoids acquisition of redundant (i.e. non-changing) information during dynamic imaging) 
 wherein an operational sequence comprises exposure of a target ([0166] which discloses treating the target zone) other than a feature ([0003] which discloses avoiding excessive heat and damage to the surrounding healthy tissue. Examiner notes the feature has been interpreted as the surrounding healthy tissue And wherein a computation unit (at least fig. 3 (320) and corresponding disclosure in at least [0157]) is configured to steer and/or modulate an energy beam ([0164] which discloses steering the sonication point and thus a corresponding ultrasound/energy beam) onto the target so as to avoid the feature ([0166] which discloses steering the position of the sonication point (and thus the corresponding beam) to the entire target zone (420) and [0003] which discloses avoiding excessive heating and damage of surrounding healthy tissue (feature)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Sofka to include exposure of a target other than the feature as taught by Huang in order treat a target volume being monitored while avoiding heat and damage to the feature accordingly (Huang [0003]).

	Regarding claim 26,
Sofka, as modified, teaches the elements of claim 25 as previously stated. Huang further teaches further comprising shaping or steering an energy beam  ([0164] which discloses steering the sonication point (and thus a corresponding ultrasound beam)) onto the target so as to avoid the feature ([0166] which discloses steering the position of the sonication point (and corresponding ultrasound beam) to the entire target zone (420) and [0003] which discloses avoiding excessive heating and damage of surrounding healthy tissue (feature)) based on the new raw k-space data and/or a real-space image computationally reconstructed therefrom ([0156] which discloses treatment commands are modified based on the feedback look where a temperature map is created from (i.e. based on) the second image (e.g. an image reconstructed from the new raw k-space data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka, as currently modified, to include steering the energy beam as taught by Huang in order to ensure the energy beam is steered towards the target. 

Regarding claim 27,
	Huang, as applied with respect to claim 26 above  further teaches wherein the energy beam is a focused ultrasound beam ([0164] which discloses the ultrasound system is a focused ultrasound system therefore energy beam is a focused ultrasound beam).

Regarding claim 30,
	Sofka teaches the elements of claim 15 as previously stated. It appears that the acquisition of  new raw k-space data is iteratively repeated at a first frequency as the loops are repeated as shown in fig. 5, however, this is not explicitly taught by Sofka, however, it is unclear if the repetitions would sample in the one or more first regions at a first frequency. 
Huang, in a similar field of endeavor involving selective MRI imaging teaches wherein acquiring new raw k-space data by sampling only identified one or more first regions (at least fig. 1 (106) and corresponding disclosure in at least [0154]) by sampling only in one or more first regions ([0060] which discloses selecting k-space sampled points for the acquisition of the undersampled magnetic resonance data in accordance with the location of the target volume) corresponding to a changed characteristic ([0060]-[0061] which discloses a temperature map will be changing most greatly within the target volume and selection of K-space samples avoids acquisition of redundant (i.e. non-changing) information during dynamic imaging) is iteratively repeated by sampling in the one or more first regions at a first frequency (at least fig. 2 shows the second image is repeatedly acquired and [0106] discloses repeatedly acquiring the undersampled data. Examiner notes that the undersampled data samples the one or more first image regions (i.e. selected k-space samples))  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka to include repeating the acquiring new raw k-space data as taught by Huang in order to continuously monitor the parts of the image which were identified as changing over multiple periods of time. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sofka.
Regarding claim 16,
	Sofka teaches the elements of claim 15 as previously stated. Sofka further teaches displaying a real-space image computationally reconstructed from raw k-space data ([0128] which discloses detected changes in the MR image data may be emphasized on displayed images (i.e. real-space images). For example, voxels (of 3D images reconstructed from acquired MR data) undergoing change can be rendered in color)
	While it is not explicitly disclosed that the method includes displaying a real-space image computationally reconstructed from raw k-space data. It would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed real-space image computationally reconstructed from all acquired MR data including the new raw k-space data in order to continuously perform detected changes as they occur over time. 

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sofka in view of Li et al. (US 20080238423 A1), hereinafter Li.
	Regarding claims 12 and 28,
	Sofka teaches the elements of claim 1 and 15 as previously stated. Sofka further teaches wherein the computation unit is configured to 
Identify a plurality of first image regions of the one or more first image regions associated with the changed characteristic within the target area ([0131] which discloses determining which parts of the image are changing and which are not), and

Sofka fails to explicitly teach wherein the computation unit is configured to sample in the first image regions at a frequency, for each first image region, at least in part on a magnitude of change in the characteristic therein.
Li, in a similar field of endeavor involving MRI imaging, teaches sampling image regions, using an MRI imaging apparatus (abstract which discloses MR temperature imaging) at a frequency, for each first image region, based at least in part on a magnitude of change in the characteristic therein (Abstract which discloses determining the acceleration rate for data sampling according to temperature changes and [0014] which discloses determining a higher rate when the temperature is changing quickly and a lower rate when the temperature is changing slowly).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Sofka to include the frequency of sampling as taught by Li in order to achieve good temporal and spatial resolution (Li abstract).


Claims 14, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sofka as in view of Zhou et al. (US 6377834 B1), hereinafter Zhou. 
Regarding claim 14,
	Sofka teaches the elements of claim 1 as previously stated. Sofka fails to explicitly teach wherein the computation unit is further configured to sample the remaining region in the new raw k-space data and iteratively repeat the step of acquiring the new raw k-space data by sampling (i) in the one or more first regions at a first frequency and (ii) in the remaining region at a second frequency lower than the first frequency.  
	Zhou, in a similar field of endeavor involving MRI imaging, teaches wherein a computation unit is configured to iteratively repeat a step of acquiring new raw k-space data by sampling (i) in one or more first regions at which changes are accurately depicted and (ii) in a remaining region at a second frequency lower than the first frequency (Col. 8 lines 10-38 which discloses during subsequent passes through loop 256 the 4D k-space data set is only partially updated and during each pass the central -most k-space segment is sampled along with two of the other seven “peripheral” segments, as only the central most segment needs to be sampled to accurately depict temperature variations through the image. Examiner thus notes the central region (i.e. one or more first regions) is sampled at a first frequency greater than the peripheral (i.e. remaining region) segments)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka to have included sampling the remaining region in the new raw k-space data as taught by Zhou in order to achieve the increased temporal resolution while also updating the details of the anatomic image at a reasonable rate (Zhou Col. 8 lines 24-28). 



Regarding claim 20,
	Sofka teaches the elements of claim 15 as previously stated. It is not clear whether the baseline raw k-space data and the comparative raw k-space data correspond to full-scan MRI image.
Nonetheless, Zhou in a similar field of endeavor involving monitoring changes between MRI acquisitions, teaches wherein a baseline raw k-space data (at least fig. 4 (252) and corresponding disclosure in at least Col. 6 line 63- Col. 7 line 22 (IR,QR)) and a comparative raw k-space data (at least fig. 4 (260) and corresponding disclosure in at least Col. 7 lines 22-45 (I1,Q1)) are full-scan MRI images (Col. 6 line 63-Col. 7 line 22 which disclose Col. 7 lines 22-45 which discloses for (I1,Q1) the first pass through loop 256 a complete k-space NMR data set is acquired) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Sofka to include a full-scan MRI image for both the comparative raw k-space data and baseline raw k-space data as taught by Zhou in order to enhance the accuracy of the identification of the one or more first regions, such that all of k-space is evaluated for changes. 

Regarding claim 31,
Sofka teaches the elements of claim 15 as previously stated. Sofka fails to explicitly teach sampling a remaining region in the new raw k-space data. 
Zhou, in a similar field of endeavor involving MRI imaging, teaches acquiring new raw k-space data by sampling (i) in one or more first regions at which changes are accurately depicted and (ii) in a remaining region (Col. 8 lines 10-38 which discloses during subsequent passes through loop 256 the 4D k-space data set is only partially updated and during each pass the central-most k-space segment is sampled along with two of the other seven “peripheral” segments (i.e. a remaining region), as only the central most segment needs to be sampled to accurately depict temperature variations through the image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sofka to have included sampling the remaining region in the new raw k-space data as taught by Zhou in order to achieve the increased temporal resolution while also updating the details of the anatomic image at a reasonable rate (Zhou Col. 8 lines 24-28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793